National Life Insurance Company National Variable Life Insurance Account Supplement dated May 5, 2011 to the Prospectus dated May 1, 2011 for the Investor Select and VariTrak Variable Universal Life Insurance Prospectuses Under the “Summary of Benefits and Risks of the Policy – Fee Tables Underlying Fund Annual Expenses (as a percentage of underlying Fund average net assets)” annual expenses table, the annual expenses information for the Fidelity VIP® Money Market Portfolio – Service Class is deleted and replaced with the following: Fund Management Fee 12b-1 Fees Other Expenses Acquired Fund Fees Gross Total Annual Expenses Waivers, Reimbursements, and Recoupment Net Total Annual Expenses Fidelity VIP® Money Market Portfolio-Service Class 0.18% 0.10% 0.09% 0.00% 0.37% 0.00% 0.37% If you have any questions, please contact us at 1-800-732-8939. THIS SUPPLEMENT SHOULD BE READ CAREFULLY TOGETHER WITH THE PROSPECTUS, AND BOTH DOCUMENTS SHOULD BE KEPT TOGETHER FOR FUTURE REFERENCE.
